        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 1 of 16




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

BASIT MIAN,               §
              Plaintiff,  §
                          §
v.                        §                                 CIVIL ACTION NO. 4:20-00536
                          §
PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY, J.D.   §
POWER, and MITCHELL       §
INTERNATIONAL, INC.,      §
              Defendants. §


                                               MEMORANDUM AND ORDER

            Before the Court in this putative class action for breach of contract and bad

faith is Plaintiff Basit Mian’s (“Plaintiff’s”) Motion for Reconsideration [Doc. # 45]

(“Motion”).                     Defendant Progressive County Mutual Insurance Company

(“Progressive”) responded, 1 and Plaintiff replied. 2 The Motion is ripe for decision.

Based on the parties’ briefing, pertinent matters of record, and relevant legal

authority, the Court denies Plaintiff’s Motion.




1
            Progressive County Mutual Insurance Company’s Opposition to Plaintiff’s Motion
            to Reconsider [Doc. # 46] (“Response”).
2
            Plaintiff Basit Mian’s Reply Brief in Support of Motion for Reconsideration [Doc.
            # 49] (“Reply”).


P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 2 of 16




I.          BACKGROUND

            A full summary of this case’s factual background can be found in the Court’s

June 10, 2020 Memorandum and Order [Doc. # 43] (the “Prior Order”).

            Plaintiff is the former owner of a vehicle insured by Progressive and damaged

in a car accident in April 2019. 3 Following the accident, Progressive determined

that the Vehicle was a “total loss.” 4 Progressive used a Work Center Total Loss

(“WCTL”) report—a valuation methodology developed through a joint partnership

between J.D. Power and Mitchell International, Inc. (the “Valuation Defendants”

and, together with Progressive, “Defendants”)—to determine that the pre-crash cash

value of Plaintiff’s vehicle was $8,364.60. 5

            Plaintiff filed this action on behalf of himself and others similarly situated

claiming that Progressive’s WCTL reports were “statistically invalid and do[] not

result in a proper valuation for total loss vehicles in Texas.” 6 Plaintiff brought claims

for breach of contract and bad faith against Progressive, 7 claims for tortious



3
            Plaintiff’s Original Petition [Doc. # 1-3] (“Complaint”) ¶¶ 17-19.
4
            Id. ¶ 19. Vehicles are typically determined to be “total losses” when the estimated
            repair costs exceed either the value of the vehicle or 80% of the pre-crash value of
            the vehicle. Id. ¶ 54.
5
            Id. ¶¶ 24, 28.
6
            Id. ¶ 35.
7
            Id. ¶¶ 90-103.

                                                       2
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 3 of 16




interference with performance of a contract and breach of contract against the

Valuation Defendants, 8 and claims for civil conspiracy against all Defendants. 9

            Defendants moved to dismiss Plaintiff’s claims or, alternatively, to stay the

case under the primary jurisdiction doctrine. 10 The Court granted in part and denied

in part Defendants’ motions, dismissing without prejudice Plaintiff’s claim against

the Valuation Defendants for breach of contract and staying the remaining claims

under the primary jurisdiction doctrine. 11                Plaintiff now moves the Court to

reconsider its Prior Order staying the case. 12

II.         LEGAL STANDARD

            The Federal Rules of Civil Procedure do not specifically provide for motions

for reconsideration. See Shepherd v. Int’l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir.

2004). Courts, however, retain the power to revise interlocutory orders before

entering judgment adjudicating the parties’ claims, rights, and liabilities under Rule

54(b), and a motion urging the court to change an order or judgment is generally



8
            Id. ¶¶ 104-120.
9
            Id. ¶¶ 121-127.
10
            See Progressive County Mutual Insurance Company’s Motion to Dismiss or,
            Alternatively, to Stay [Doc. # 19]; J.D. Power’s and Mitchell International, Inc.’s
            Motion to Dismiss Pursuant to Rule 12(b)(6) [Doc. # 21].
11
            See Prior Order at 21-22.
12
            See Motion.

                                                       3
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 4 of 16




considered a motion to alter or amend under Rule 59(e). See, e.g., Hazim v. Schiel

& Denver Publishing Ltd., H-12-1286, 2015 WL 5227955, at *2 (S.D. Tex. Sept. 8,

2015).

            Rule 59(e) “serves the narrow purpose of allowing a party to [1] correct

manifest errors of law or fact or [2] to present newly discovery evidence.” Templet

v. HyrdoChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). Motions under Rule 59(e)

are “not the proper vehicle for rehashing evidence, legal theories, or arguments that

could have been offered or raised before the entry of judgment.” Id. To be entitled

to relief under Rule 59(e), Plaintiff “must clearly establish” either a “manifest error

of law or fact,” or “present newly discovered evidence.” Rosenzweig v. Azurix

Corp., 332 F.3d 854, 863-64 (5th Cir. 2003).

III.        DISCUSSION

            Plaintiff argues the Court committed manifest error and should revise its

ruling on primary jurisdiction for three reasons. Plaintiff contends (1) the Texas

Department of Insurance (“TDI”) has no jurisdiction to review the WCTL

methodology; (2) legal exceptions preclude application of the primary jurisdiction

doctrine in this case, and (3) the Court failed to balance the benefits of agency




                                                       4
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 5 of 16




determination with the costs to the parties before invoking the primary jurisdiction

doctrine. 13 The Court addresses each of Plaintiff’s arguments in turn.

            A.           Jurisdiction of the Texas Department of Insurance

            Plaintiff first argues that the Court’s decision to stay the case in favor of

resolution of certain issues by TDI was manifest error because TDI does not have

jurisdiction to review the WCTL methodology. 14 Plaintiff claims that TDI lacks

jurisdiction to review the WCTL methodology because there is no Texas law or

regulation specifically describing how insurers should estimate actual cash value of

total loss vehicles. 15 Plaintiff’s argument is not persuasive.

            Application of the primary jurisdiction doctrine does not require a statute or

regulation on the exact question at issue, only that the question fall within the scope

of the agency’s jurisdiction. See U.S. v. Western Pac. R. Co., 352 U.S. 59, 63-64

(1956) (“Primary jurisdiction . . . applies where a claim is originally cognizable in

the courts, and . . . enforcement of the claim requires the resolution of issues which,

under a regulatory scheme, have been placed within the special competence of an

administrative body.”). Indeed, if TDI had already promulgated precise guidance

on how to estimate the cash value of total loss vehicles that regulatory guidance


13
            Motion at 3-6.
14
            Id. at 3.
15
            Id.

                                                       5
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 6 of 16




would inform courts in determining the legality of the WCTL procedures and

assumptions and there would be less reason to refer that question to the agency. TDI

has broad authority to regulate insurance practices including claims settlement

practices. 16              Plaintiff’s claims fall squarely within the arena of Progressive’s


16
            Title 10, Subtitle C of the Texas Insurance Code sets out a statutory scheme
            governing automobile insurance, including policy forms, id. § 1952.051, required
            coverage, id. § 1952.0515, the types of personal injuries covered by policies with
            personal injury protection; id. § 1952.151the manner in which motor vehicles must
            be repaired pursuant to an insurance policy, id. § 1952.301-05, when insurers must
            make payment of benefits, id. § 1952.156, and penalties for failure to timely pay
            claims, id. § 1952.157. The Subtitle also gives TDI broad authority to “adopt and
            enforce reasonable rules necessary to carry out the provisions of this subtitle. Id.
            § 1951.002.

            Title 5 of the Texas Insurance Code, titled “Protection of Consumer Interests,”
            prohibits all insurers from engaging in certain deceptive or unfair business practices,
            including “unfair settlement practices” such as “misrepresenting to a claimant a
            material fact or policy provision relating to coverage at issue.” Id. § 541.060(1).
            Title 5 gives TDI authority to “examine and investigate the affairs of a person
            engaged in the business of insurance in this state to determine whether the person
            has or is engaged in an unfair method of competition or unfair or deceptive act or
            practice,” id. § 541.101, and to “adopt and enforce reasonable rules the
            commissioner determines necessary to accomplish the purposes of this chapter.”
            § 541.401.

            TDI has used its broad authority to issue bulletins explaining the Department’s
            position on insurance settlement practices, including how to calculate actual cash
            value of covered property, Commissioner’s Bulletin # B-00450-98 (June 12, 1998),
            available    at     https://www.tdi.texas.gov/bulletins/1998/b-0045-8.html,      and
            Commissioner’s Bulletin # B-0068-08 (Sept. 29, 2008), available at
            https://www.tdi.texas.gov/bulletins/2008/cc70.html, whether insurers must pay for
            an automobile’s diminished value, Commissioner’s Bulletin # B-0027-00 (April 6,
            2000), available at https://www.tdi.texas.gov/bulletins/2000/b-0027-0.html, and
            insurers’ contracts with auto repair facilities and related disclosures to consumers,
            Commissioner’s Bulletin # B-0026-11 (June 20, 2011), available at
            https://www.tdi.texas.gov/bulletins/2011/cc25.html and Commissioner’s Bulletin

                                                       6
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 7 of 16




settlement practices, and the Court concludes it was not manifest error to find TDI

has jurisdiction to review the WCTL methodology.

            Plaintiff next argues that even if TDI does have jurisdiction to review the

WCTL methodology, referring Plaintiff’s claims to the agency does not further the

fundamental purposes of the primary jurisdiction doctrine. 17

            Referral under the primary jurisdiction doctrine is appropriate where “(a) it

will promote even-handed treatment and uniformity in a highly regulated area, or

when sporadic action by federal courts would disrupt an agency’s delicate regulatory

scheme; or (b) the agency possesses expertise in a specialized area with which the

courts are relatively unfamiliar.” Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 811

(5th Cir. 2011); see also Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84

S.W.3d 212, 221 (Tex. 2002).

            Referral of Plaintiff’s claims to TDI furthers both of these goals. The Supreme

Court of Texas has recognized that uniform application of laws and regulations is

particularly important in the insurance industry, especially where, as here, the policy

provision or practice is used by different insurers across the state. See National

Union Fire Ins. Co. v. CBI Indus., 907 S.W.2d 517, 522 (Tex. 1995); Beacon Nat.



            # B-0022-07          (May           22,        2007)       available         at
            https://www.tdi.texas.gov/bulletins/2007/cc21.html.
17
            Motion at 3-4.

                                                       7
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 8 of 16




Ins. Co., 86 S.W.3d at 272 (“[T]he supreme court [of Texas] has recognized the

importance of uniformity, especially when policy provisions are identical across the

country.”). “[S]poradic action” by courts determining the propriety of a valuation

methodology is unlikely to result in uniformity in the context of used cars, where

variables such as make, model, year, condition, mileage, and upgrades lead to large

differences in value among vehicles. Elam, 635 F.3d at 811. For example, the

WCTL methodology could fairly value certain cars, but systematically undervalue

other types of cars. A court asked to opine on the fairness of the WCTL methodology

in the context of a one-year-old Toyota Camry could reach a very different

conclusion than a Court asked to opine on the fairness of the methodology as it

relates to a thirty-year-old sports car. TDI, on the other hand, has the authority and

expertise to evaluate the WCTL methodology generally and ensure that its

conclusions are applied consistently throughout the state. Beacon Nat. Ins. Co., 86

S.W.3d at 272 (“Resolution of the issues raised by [insurer] potentially impact all

insurers writing homeowner coverage in Texas. The issues should first be addressed

in a broader administrative proceeding, not in two party litigation.”).

            Plaintiff argues that TDI does not possess expertise to evaluate the WCTL

methodology because, he claims, this case involves “complex mathematical,

statistical and electronic database development and analysis issues, not insurance




                                                       8
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
        Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 9 of 16




issues.” 18             Plaintiff’s argument ignores the obvious context in which those

mathematical, statistical, and database development and analysis issues arise. The

settlement of an insurance claim does not cease to be an insurance issue simply

because the focus of the dispute necessitates mathematical or statistical calculations.

Plaintiff’s claims turn on the propriety of an insurance claims settlement practice on

which TDI is equipped to opine. 19 The Court concludes that it was not manifest

error to find that TDI had jurisdiction to investigate the WCTL methodology.

            Plaintiff argues this case is analogous to Litton Systems v. Southwestern Bell

Telephone Co., 539 F.2d 418 (5th Cir. 1976), where the Fifth Circuit reversed as an

abuse of discretion the district court’s stay of the case under the primary jurisdiction

doctrine. The plaintiff in that case claimed that the defendant’s tying of telephone




18
            Motion at 2.
19
            The Texas Court of Appeals came to a similar conclusion in Beacon National
            Insurance Co., finding that an insurer’s claim that it had no duty to repair or replace
            a multi-layer roof under the terms of an insurance policy:

                         [i]nvolve[d] many more complex issues than simple contract
                         interpretation. TDI’s enforcement of insurer claims handling
                         practices is necessarily informed by court interpretations of policy
                         language. However, the issues raised by [insurer’s] complaints
                         implicate other questions concerning such matters as structural
                         engineering, residential construction, and premium rating. TDI can
                         better address, at least initially, these fact-based questions and apply
                         its regulatory expertise and historical perspective to these issues.

            86 S.W.2d at 272.

                                                        9
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
       Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 10 of 16




equipment and services violated the Sherman Act. Id. at 419. In response, the

defendant argued that it was immune from antitrust laws because state regulations

“compel[ed] it to charge certain rates and employ certain marketing practices.” Id.

at 422. The Fifth Circuit found that the defendant was not immune because “[n]o

state statute, case, regulation, or ruling has been cited as suggesting even remotely

that the acquiescence [of the agencies] in the asserted tying arrangements [was] the

product of any coherent state policy.” Id. at 424. Crucially, the Fifth Circuit did not

hold that the primary jurisdiction doctrine was inapplicable because there was no

statute or regulation on point, but because the lack of any relevant statute or

regulation directly governing the defendant’s conduct meant that defendant could

not claim immunity from antitrust laws. Id. Litton Systems is inapposite here.

Progressive does not claim to be immune from Plaintiff’s claims under the limited

state action doctrine. WCTL reports are used by multiple insurers in Texas, and this

putative class action highlights the need for uniform rules regarding the

methodology for creation of the reports. The experts at TDI are well-equipped to

make this threshold determination. The Court again concludes that referring the case

to TDI furthers the purposes of the primary jurisdiction doctrine.

            B.           Exceptions to the Primary Jurisdiction Doctrine

            Plaintiff next argues, for the first time, that even if the primary jurisdiction

doctrine could apply here, Plaintiff’s claims fall within two established exceptions


                                                       10
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
       Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 11 of 16




to its application. As a threshold matter, this argument could have been raised

previously and is therefore an inappropriate basis for reconsideration. 20 In an

abundance of caution and for the sake of clarity, the Court will nevertheless briefly

address this new argument.

            The Texas Supreme Court has recognized two exceptions to the primary

jurisdiction rule: “(1) Where the issue is one inherently judicial in nature . . . the

courts are not ousted from jurisdiction, unless the Legislature, by a valid statute, has

explicitly granted exclusive jurisdiction to the administrative body. . . . (2) The

primary jurisdiction does not apply when the administrative agency is powerless to

grant the relief sought and has no authority to make incidental findings which are

essential to the granting of the relief.” Lake Country Estates, Inc. v. Toman, 624

S.W.2d 677, 681 (Tex. App.—Fort Worth 1981) (citing Foree v. Crown Central

Petroleum Corp., 431 S.W.2d 312, 316 (Tex. 1968)) (internal quotation marks and

citations omitted). Neither exception applies here.




20
            See, e.g., Banister v. Davis, 140 S. Ct. 1698, 1703“courts will not address new
            arguments or evidence that the moving party could have raised before the decision
            issued.”); Gleason v. Markel Am. Ins. Co., 774 F. App’x 203, 204 (5th Cir. 2019)
            (finding district court did not err in refusing to consider new arguments on motion
            for reconsideration); In re La. Crawfish Producers, 852 F.3d 456, 462 (5th Cir.
            2017) (same); LeClerc v. Webb, 419 F.3d 405, 412 n.13 (5th Cir. 2005) (same).

                                                       11
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
       Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 12 of 16




            Plaintiff attempts to recast this case as a simple claim for breach of contract

and conspiracy, arguing that these are “inherently judicial” questions. 21 Plaintiff’s

argument is not persuasive. The parties do not dispute the relevant facts, the

governing law, or the terms of the contract at issue. Rather, this case turns on

complex statistical analyses that are not “inherently judicial” and are better assessed

by TDI. See Beacon Nat. Ins. Co., 86 S.W.2d at 272 (“While courts alone are

authorized to construe written contracts and adjudicate rights thereunder, this case

involves many more complex issues than simple contract interpretation. . . . the

issues raised by [insurer’s] complaints implicate other questions concerning such

matters as structural engineering, residential construction, and premium rating. TDI




21
            Plaintiff argues this case is analogous to other cases in which courts have applied
            the “inherently judicial” to the primary jurisdiction doctrine. See Motion at 11-12
            (citing Dolenz v. Sw. Bell Telephone Co., 730 S.W.2d 44, 44 (Tex. App.—Houston
            [14th Dist.] 1987); Mitz v. Teas State Bd. of Veterinary Med. Examiners, 278
            S.W.3d 17, 23 (Tex. App.—Austin 2009); Manchester Terminal Corp. v. Texas TX
            Marine Transp., Inc., 781 S.W.2d 646, 651 (Tex. App.—Houston [14th Dist.]
            1981)). None of these cases involved claims predicated on a factual issue within
            the expertise of an agency and accordingly are not persuasive here. At issue in
            Dolenz was whether a plaintiff had to exhaust his administrative remedies before
            bringing tort claims against a telephone company. 730 S.W.2d at 45. Mitz involved
            claims that the Texas State Board of Veterinary Medical Examiners’ regulation of
            equine dentistry was unconstitutional. The plaintiff in Manchester asked the court
            to determine whether certain emissions constituted trespass or nuisance, but did not
            challenge defendant’s environmental permits or ask the court to “make a
            determination regarding an acceptable level of emissions of air contaminants.” 781
            S.W.2d at 650.

                                                       12
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
       Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 13 of 16




can better address, at least initially, these fact-based questions and apply its

regulatory expertise and historical perspective to these issues.”).

            Nor is TDI powerless to grant the relief sought. Plaintiff argues that the

agency is powerless to award him money damages on his common law claims. This

overstates the issue referred to TDI. The Court has referred to TDI only the predicate

factual question of the validity of the WCTL methodology, an “incidental finding[]

which [is] essential to the granting of the relief.” Lake Country Estates, 624 S.W.2d

at 681. As discussed in Section III.A, supra, TDI certainly has the authority to

resolve that question. Plaintiff may proceed with his common law claims once TDI

has answered the threshold question of whether the WCTL methodology is valid.

            C.           Balancing Test

            Plaintiff argues that the Court committed manifest error in failing to perform

a balancing test before staying the case. Plaintiff claims that the Fifth Circuit in

Occidental Chemical Corporation v. Louisiana Public Service Commission, 810

F.3d 299 (5th Cir. 2016), required courts to balance the benefits of agency

determination with the delay and cost that seeking such a determination would cause

the parties in application of the primary jurisdiction doctrine. 22 Plaintiff goes on to




22
            Motion at 20-21 (citing Occidental Chem. Corp. v. Louisiana Pub. Service
            Commission, 810 F.3d 299, 309-10 (5th Cir. 2016)).

                                                       13
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
       Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 14 of 16




argue that, had the Court performed this balancing test, it would have found the delay

and expense of staying the case outweighed any benefits of referral to TDI.

            Plaintiff failed to raise this issue before the Prior Order, and it is therefore an

inappropriate basis for reconsideration. 23 Nevertheless, the Court briefly addresses

this argument.

            Occidental Chemical teaches that courts invoking the doctrine of primary

jurisdiction consider the likely benefits of agency referral and weigh those benefits

against any prejudice or costs that may accrue to the parties as a result of agency

referral. 810 F.3d at 302 (“a district court with subject matter jurisdiction may, under

appropriate circumstances, defer to another forum, such as an administrative agency,

which also has non-exclusive jurisdiction, based on its determination that the

benefits of obtaining aid from that other forum outweigh the need for expeditious

litigation.”).                Occidental Chemical does not require that, in performing this

balancing test, courts must explicitly weigh every conceivable harm or

inconvenience, including those not mentioned by the parties. See RPV, Ltd. as

Trustee for Village Trust v. Netsphere, Inc., 771 F. App’x 532, 536 (5th Cir. 2019)

(arguments not raised are generally deemed waived). In opposing Progressive’s

motion to stay the case, Plaintiff never argued that referral to TDI would harm him


23
            See, e.g., Banister, 140 S. Ct. at 1703; Gleason, 774 F. App’x at 204; In re La.
            Crawfish Producers, 852 F.3d at 462; LeClerc, 419 F.3d at 412 n.13 (5th Cir. 2005).

                                                       14
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
       Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 15 of 16




in any way. 24 Additionally, the merits of the balancing test weigh in favor of agency

referral because there are considerable benefits to TDI’s input in this putative class

action. Referring to TDI the question of the validity of the WCTL methodology

allows for complex statistical questions to be answered by experts and the creation

of uniform and consistent rules, which will inform the legal issues Plaintiff seeks to

apply broadly to possibly hundreds of class members. The Court did not commit

manifest error in weighing the benefits and harms of agency referral.

IV.         CONCLUSION

            The Court did not commit manifest error in concluding in the Prior Order that

TDI has jurisdiction to determine the validity of the WCTL methodology, that

referral to the agency would further the purpose of the primary jurisdiction doctrine,

and that established exceptions to the primary jurisdiction doctrine are inapplicable

here. The Court also did not commit manifest error in balancing the benefits and

harms of agency referral in its Prior Order. For the foregoing reasons it is

            ORDERED that Plaintiff’s Motion is DENIED. It is further

            ORDERED that on or before November 19, 2020, Plaintiff must file with

the Texas Department of Insurance an administrative complaint against Progressive

based on Progressive’s use of the WCTL methodology to value Plaintiff’s vehicle.



24
            See Plaintiff’s Response in Opposition to Defendant Progressive’s Motion to
            Dismiss [Doc. # 33].

                                                       15
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
       Case 4:20-cv-00536 Document 50 Filed on 10/21/20 in TXSD Page 16 of 16




Plaintiff shall file with the Court on or before November 30, 2020 a status report

attaching a copy of his administrative complaint against Progressive. Plaintiff’s

failure to timely file an administrative complaint against Progressive or to file a copy

of any such complaint with the Court will result in his claims being dismissed

without prejudice. It is further

            ORDERED that Plaintiff and Progressive shall submit a joint status report

regarding the progress of Plaintiff’s administrative complaint and any rulings by TDI

every three months thereafter.

                                           21st day of October, 2020.
            SIGNED at Houston, Texas, this ____




                                                                NAN Y F. ATLAS
                                                       SENIOR UNI   STATES DISTRICT JUDGE




                                                         16
P:\ORDERS\1-2020\536Reconsideration.docx 201021.0806
